Per Curiam.
On October 20, 1910, B. B. Larson, K. O. .Slette, I. O. Slette and Clara B. Slette were owners of stock of the First National Bank of Culbertson, Montana, and of stock of state banks at Climax, Halstad and Neilsville, Minnesota. They made an agreement whereby Larson w;as to become the owner of the stock of the Minnesota banks and the Slettes the owners of the stock of the Montana bank. The difference in value was to be paid by Larson or by the Slettes, depending upon whose stock should be of the greater value. Later they entered into a statutory arbitration of the value. The arbitrators fixed the value of Larson’s Montana bank stock at $19,375 and the value of the Minnesota bank stock of the Slettes at $10,920, leaving a balance due Larson of $8,455. The court approved the findings of the abitrators and judgment was entered in favor of Larson against the Slettes. The Slettes appealed from the judgment.
We have examined the evidence. Necessarily the question of the value of the different bank stocks was very much a matter of estimate and judgment. In our opinion the evidence amply sustains the findings of the arbitrators. The evidence is voluminous and no useful purpose is served by reviewing it.
Judgment affirmed.